Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00113-CR

                                        Joshua Gabriel GOFF,
                                              Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CR-12-088
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 14, 2015

AFFIRMED

           Appellant Joshua Gabriel Goff was indicted for burglary of a habitation, a second degree

felony, alleged to have been committed on August 5, 2012. On February 28, 2013, pursuant to a

plea agreement entered into between Goff and the State, the trial court deferred a finding of guilt

and placed Goff on deferred adjudication probation for a period of two years. On November 2,

2013, the State filed a motion to adjudicate Goff’s guilt and on March 17, 2014, the trial court

adjudicated Goff’s guilt. Goff was sentenced to five years confinement in the Institutional
                                                                                      04-15-00113-CR


Division of the Texas Department of Criminal Justice, suspended and probated for a period of five

years.

         On September 15, 2014, the State filed a motion to revoke Goff’s probation for failure to

comply with multiple terms of his probation. At the hearing on February 9, 2015, Goff entered

pleas of not true to the following:

         Condition (a): committed a new offense against the State of Texas, specifically
                        possession of methamphetamine;
         Condition (b): failed to abstain from injurious and vicious habits, specifically
                        abusing drugs;
         Condition (j): failed to pay fines, supervisory fees, and court costs;
         Condition (l): failed to submit to court ordered urinalysis; and
         Condition (h): failed to complete court ordered substance abuse outpatient program
                        and counseling.

The State presented evidence from several witnesses, including the probation officer supervisor,

the DPS Trooper that arrested Goff on July 4, 2014, for possession of methamphetamine, and the

DPS chemist that testified the evidence submitted for testing contained 0.19 grams of

methamphetamine.

         In his defense, Goff testified he could not work due to illness and that he was kicked out

of the drug treatment program due to suspicion of drug use. The trial court also heard testimony

from Goff’s mother regarding his inability to pay the fines and costs.

         The trial court found each of the allegations true and sentenced Goff to five years

confinement in the Institutional Division of the Texas Department of Criminal Justice. Goff timely

filed his notice of appeal.

                    COURT-APPOINTED APPELLATE COUNSEL’S ANDERS BRIEF

         Goff’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel also filed a


                                                 -2-
                                                                                      04-15-00113-CR


motion to withdraw. In appellate counsel’s brief, he recites the relevant facts with citations to the

record, analyzes the record with respect to the evidence supporting the conditions the trial court

found Goff to have violated, and accompanies the analysis with relevant legal authorities. Counsel

concludes the appeal is frivolous and without merit. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.

App.—San Antonio 1997, no pet.).

       We conclude the brief meets the Anders requirements. See Anders, 386 U.S. at 744; see

also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel provided Goff with copies of the brief and

counsel’s motion to withdraw, and informed Goff of his right to review the record and file a pro

se brief. See Nichols, 954 S.W.2d at 85–86; see also Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). This court also advised Goff of his right to request a

copy of the record and file a brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App.

2014). No additional briefing was filed in this court.

                                           CONCLUSION

       Having reviewed the entire record and court-appointed counsel’s Anders brief, we agree

with Scott’s court-appointed appellate counsel that there are no arguable grounds for appeal and

the appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We affirm the trial court’s judgment and grant appellate counsel’s motion

to withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Goff wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or he must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either (1) this opinion or (2)

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this
                                                -3-
                                                                                    04-15-00113-CR


court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk

of the Texas Court of Criminal Appeals. Id. R. 68.3(a). Any petition for discretionary review

must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. Id.

R. 68.4.


                                                 Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                               -4-